Order filed, July 08, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00542-CV
                                 ____________

  RICHARD FAWCETT, KEVIN ROBERTS, DARRIN PITTS, GEORGE
LILLARD, CHRISTOPHER MATTHEWS, ARMANDO FLORIDO, DAVID
    VOKOVIC, KEN KIRKPATRICK, JAMES LEMONS, DOUGLAS
          HISSONG AND DANNY FULLER, SR., Appellant

                                         V.

                           BOGDAN GROSU, Appellee


                    On Appeal from the 215th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-70041


                                      ORDER

      The reporter’s record in this case was due June 29, 2015. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Cantrece Addison, the official court reporter, to file the record in
this appeal within 10 days of the date of this order.

                                   PER CURIAM